United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IIN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 4, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50316
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS MERAZ-AMADO,

                                    Defendant-Appellant.

                        * * * * * * * * * *
                         Consolidated with
                            No. 04-50328
                        * * * * * * * * * *

UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS MERAZ-AMADO, also known as Francisco Coronado-Loera,
also known as Fernando Meraz-Ramirez, also known as Francisco
Amado-Coronado,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. EP-00-CR-89-3-KC
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                    No. 04-50316 c/w 04-50328
                               -2-

     Jesus Meraz-Amado appeals his consecutive sentences

following revocation of supervised release and guilty-plea

conviction of possessing with intent to distribute a substance

containing a detectable amount of marijuana.

     Meraz-Amado argues that the district court abused its

discretion in imposing consecutive sentences because the district

court mistakenly believed that consecutive sentences were

required under Chapter 7 of the Sentencing Guidelines.   However,

given the colloquy at sentencing between the district court and

defense counsel, the record does not support Meraz-Amado’s

contention that the district court misunderstood its discretion

to impose consecutive or concurrent sentences.   See United States

v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001).   The judgment

of the district court is AFFIRMED.